DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II and Species A in the reply filed on April 20th, 2022 is acknowledged.
Claims 1-9 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 20th, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota (U.S. Publication 2010/0121197).
	Ota discloses a device (for example see Figure 5) comprising a guide unit (the tapered portion between elements 4 and 2a) and a resection portion (2a). The guide unit is provided on a distal end of the device and is configured to be inserted into a hole formed by the device (for example see Figure 6), wherein the guide unit includes a shape capable of guiding the device to move relative to bone along a resection direction such the resection direction remains parallel to a central axis of the hole. The resection portion extends proximally from the guide unit along a longitudinal axis of the device, wherein the resection portion is configured to resect bone along the longitudinal axis. The device further comprises a discharge mechanism (15) configured to discharge debris of resected bone such that the debris is discharged proximally the resection portion, i.e. element 15 sucks debris and moves the debris proximally long the length of the device. The resection portion includes a first projection shape, such as polygon or round, when viewed along the longitudinal axis of the device and the guide unit includes a second projection shape, such as a polygon or round, when viewed along the longitudinal axis, wherein an outline of the first projection shape encompasses the outline of the second projection shape, i.e. the circumference of the resection section is larger than the circumference of the guide unit when viewed along the longitudinal axis. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775